QUASAR DISTRIBUTORS, LLC December 15, 2014 VIA EDGAR TRANSMISSION Ms. Catherine C. Gordon U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re:Oaktree Funds (the “Trust”) File Nos. 333-1198731 and 811-22997 Dear Ms. Gordon: REQUEST FOR ACCELERATION.As the principal underwriter of Oaktree High Yield Bond Fund and Oaktree Emerging Markets Equity Fund (the “Funds”), each a series of the Trust, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, as amended, we request that effectiveness of the Registration Statement that is filed herewith on Form N-1A on behalf of the Funds on December 15, 2014, be accelerated to December 15, 2015, or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James R. Schoenike James R. Schoenike President 615 East Michigan Street Milwaukee, WI53202
